DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Response to Amendment
2)	Applicant’s amendments to the claims filed 10/22/2021 are accepted. Claims 1 and 34 are amended.
	Applicant’s amendments to the specification filed 10/22/2021 are accepted.
Response to Arguments
Applicant’s arguments, see Page 8, lines 1-2, filed 10/22/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification, and 35 U.S.C. 112(a) regarding the same subject matter, has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 10/22/2021, with respect to the rejections of claims 1-8, 31-32, 34-43, and 45 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 
Claim Objections
2)	Claims 1-8, 31-32, and 43 is objected to because of the following informalities:  
Claim 1, line 9, “arm, and” should read “arm,” for grammatical correctness
Claims 2-8, 31-32, and 43, respective lines 1, “venous access device of” should read “venous access device kit of” to correctly recite claim 1, which was amended to read “venous access device kit”, and to avoid a potential 35 U.S.C. 112(b) lack of antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5)	Claims 34-38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. PGPUB 20060276773), hereinafter Wilson, in view of Hamatake et al. (U.S. PGPUB 20060004325), hereinafter Hamatake, further in view of Kamath (U.S. Patent No. 8364231), hereinafter Kamath.
Regarding claim 34, Wilson teaches a venous access device (as shown in Fig. 1), comprising:
a hub (Fig. 2; 20), comprising,
a bifurcated connecting arm (Fig. 2; 21),
(ii) a blood sampling arm (Fig. 3; 28) (Examiner interprets “blood sampling” to be intended use; additionally, Examiner interprets the arm to be a “blood sampling” arm, as the specification states that the background of this invention is for the removal and replacement of blood [Paragraph 0003]),
(iii) a fluid transfer arm (Fig. 3; 26) (Examiner interprets “fluid transfer” to be intended use; additionally, Examiner interprets the arm to be a “fluid transfer” arm, as the specification states that the background of this invention is for the removal and replacement of blood, i.e. fluid [Paragraph 0003]),

(v) a fluid transfer channel (Fig. 2; 22), passing through the fluid transfer arm and the bifurcated connecting arm (as shown in Fig. 3),
		(b) a bifurcated cannula (Fig. 2; 12) having an internal dividing member (Fig. 4; 15) separating a blood sampling lumen (Fig. 3; 16, 17) from a fluid transfer lumen (Fig. 3; 13, 14), coupled to the bifurcated connecting arm (as shown in Fig. 2), comprising,
			(i) the blood sampling lumen, and
			(ii) the fluid transfer lumen, with a fluid transfer port (opening at the distal end of 14)
		wherein the blood sampling channel is fluidly connected to the blood sampling lumen (as shown in Fig. 3),
		the fluid transfer channel is fluidly connected to the fluid transfer lumen (as shown in Fig. 3),
		the bifurcated cannula is flexible [Paragraph 0044], and
		the bifurcated cannula has a distal end (Fig. 1; 14, 16) and the distal end is blunt [Paragraph 0034].
	Wilson fails to teach wherein the blood sampling lumen has a blood sampling port, the venous access kit comprises a needle positioned in the fluid transfer lumen, the blood sampling port is at least proximal from the fluid transfer port, the bifurcated 
	Hatamake teaches a bifurcated cannula (as shown in Fig. 1A) having a first lumen (equivalent to a blood sampling lumen) (Fig. 1A; 6) having a first port (Fig. 1A; 14) (equivalent to a blood sampling port) and a second lumen (equivalent to a fluid transfer lumen) (Fig. 1A; 4) having a second port (equivalent to a fluid transfer port) (Fig. 1A; 12), wherein the first port is at least 15 mm proximal from the second port [Paragraph 0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid transfer lumen of Wilson to have a fluid transfer port, and blood sampling lumen of Wilson to be at least 15 mm proximal from the fluid transfer port, as taught by Hatamake. Doing so would have allowed for each lumen to have independent fluid communication with the interior of a blood vessel while decreasing recirculation, as taught by Hatamake [Paragraph 0051].
	Wilson in view of Hatamake still fails to teach wherein the bifurcated cannula has a length of 20 to 75 millimeters, and the bifurcated cannula is a 18 to 24 gauge cannula.
	Kamath teaches a bifurcated cannula [Col. 34, lines 35-36], wherein the bifurcated cannula has a length of 20 to 75 millimeters [Col. 34, lines 25-27], and the bifurcated cannula is a 18 to 24 gauge cannula [Col. 34, lines 23-25].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Wilson in view of Hatamake in view of Bennett to have a length of 20 to 75 mm and be a 18 to 24 gauge cannula, as taught by Kamath. Doing so would have allowed for the bifurcated 
Regarding claim 35, Wilson in view of Hatamake in view of Kamath teaches the venous access device of claim 34, further comprising a fitting (Fig. 1; 30) coupled to the fluid transfer arm.
Regarding claim 36, Wilson in view of Hatamake in view of Kamath teaches the venous access device of claim 34, further comprising a fitting (Fig. 1; 30) coupled to the fluid transfer arm.
Regarding claim 37, Wilson in view of Hatamake in view of Kamath, teaches the venous access device kit of claim 34, but does not explicitly teach that the bifurcated cannula is a 20, 21, 22, 23, or 24 gauge cannula.
	Kamath further teaches that the bifurcated cannula may be 20, 21, 22, 23, or 24 gauge [Col. 34, lines 23-25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Wilson in view of Hatamake in view of Kamath to be a 20, 21, 22, 23, or 24 gauge cannula, as taught by Kamath. Doing so would have allowed for the bifurcated cannula to be used under a variety of circumstances via changing of its dimensions to fit the circumstance, as taught by Kamath [Col. 34, lines 9-38].
	Regarding claim 38, Wilson in view of Hatamake in view of Kamath teaches the venous access device of claim 34. However, Wilson in view of Hatamake in view of Kamath fails to teach wherein the hub is monolithic.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
	Regarding claim 41, Wilson in view of Hatamake in view of Kamath, teaches the venous access device of claim 34, but does not explicitly teach wherein the blood sampling port is 18 mm to 20 mm proximal from the fluid transfer port.
	Hatamake further teaches wherein the first port is 18 mm to 20 mm proximal from the second port [Paragraph 0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid transfer lumen of Wilson in view of Hatamake in view of Kamath to be 18 to 20 mm proximal from the fluid transfer port, as taught by Hatamake. Doing so would have allowed for each lumen to have independent fluid communication with the interior of a blood vessel while decreasing recirculation, as taught by Hatamake [Paragraph 0051].
	Regarding claim 42, Wilson in view of Hatamake in view of Bennett in view of Kamath teaches the venous access device kit of claim 34, but does not explicitly teach that the bifurcated cannula has a length of 50 to 75 mm.
	Kamath further teaches the bifurcated cannula has a length of 50 to 75 millimeters [Col. 34, lines 25-27].

6)	Claims 39-40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hatamake, in view of Kamath, further in view of Borden et al. (U.S. PGPUB 20070078437), hereinafter Borden.
	Regarding claim 39, Wilson, in view of Hatamake, in view of Kamath, teaches the venous access device of claim 34. However, Wilson, in view of Hatamake, in view of Kamath fails to teach wherein the hub comprises a material selected from the group consisting of polypropylenes, polyethylenes, polycarbonates and polyamides.
	Borden teaches a catheter hub (Fig. 1; 14) wherein the hub comprises a polycarbonate [Paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Wilson, in view of Hatamake, in view of Kamath to comprise a material selected from the group consisting of polypropylenes, polyethylenes, polycarbonates and polyamides, as taught by Borden (emphasis added by Examiner). Doing so would have allowed the hub to be resistant to alcohol, which the hub may be exposed to during insertion or cleaning, as taught by Borden [Paragraph 0042].

	Borden teaches a cannula (Fig. 1; 12) wherein the hub comprises a polyurethanes [Paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Wilson, in view of Hatamake, in view of Kamath to comprise a material selected from the group consisting of polyurethanes (emphasis added by Examiner), polyamides, polyether block amides (PEBA) and, polytetrafluoroethylenes (PTFE), as taught by Borden. Doing so would have allowed the catheter to be resistant to alcohol, which the catheter may be exposed to during insertion or cleaning, as taught by Borden [Paragraph 0042].
	Regarding claim 45, Wilson, in view of Hatamake, in view of Kamath, teaches the venous access device of claim 34. However, Wilson, in view of Hatamake, in view of Kamath fails to teach wherein the bifurcated cannula comprises polyurethane.
	Borden teaches a cannula (Fig. 1; 12) wherein the hub comprises polyurethane [Paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Wilson, in view of Hatamake, in view of Kamath to comprise of polyurethane, as taught by Borden. Doing 
7)	Claims 1-6, 31-32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hatamake, in view of in view of Bennett et al. (U.S. Patent No. 3670729), hereinafter Bennett, in view of Kamath.
Regarding claim 1, Wilson teaches a venous access device kit (as shown in Fig. 1), comprising:
a hub (Fig. 2; 20), comprising,
a bifurcated connecting arm (Fig. 2; 21),
(ii) a blood sampling arm (Fig. 3; 28) (Examiner interprets “blood sampling” to be intended use; additionally, Examiner interprets the arm to be a “blood sampling” arm, as the specification states that the background of this invention is for the removal and replacement of blood [Paragraph 0003]),
(iii) a fluid transfer arm (Fig. 3; 26) (Examiner interprets “fluid transfer” to be intended use; additionally, Examiner interprets the arm to be a “fluid transfer” arm, as the specification states that the background of this invention is for the removal and replacement of blood, i.e. fluid [Paragraph 0003]),
(iv) a blood sampling channel (Fig. 2; 24), passing through the blood sampling arm and the bifurcated connecting arm (as shown in Fig. 3), and

		(b) a bifurcated cannula (Fig. 2; 12) having an internal dividing member (Fig. 4; 15) separating a blood sampling lumen (Fig. 3; 16, 17) from a fluid transfer lumen (Fig. 3; 13, 14), coupled to the bifurcated connecting arm (as shown in Fig. 2), comprising,
			(i) the blood sampling lumen, and
			(ii) the fluid transfer lumen, with a fluid transfer port (opening at the distal end of 14)
		wherein the blood sampling channel is fluidly connected to the blood sampling lumen (as shown in Fig. 3),
		the fluid transfer channel is fluidly connected to the fluid transfer lumen (as shown in Fig. 3),
		the bifurcated cannula is flexible [Paragraph 0044], and
		the bifurcated cannula has a distal end (Fig. 1; 14, 16) and the distal end is blunt [Paragraph 0034].
	While Wilson teaches that it is well known to include an introducer needle for insertion the bifurcated cannula [Paragraph 0034], Wilson fails to teach wherein the blood sampling lumen has a blood sampling port, the venous access kit comprises a needle positioned in the fluid transfer lumen, the blood sampling port is 15 mm to 20 mm proximal from the fluid transfer port, the bifurcated cannula has a length of 20 to 75 millimeters, and the bifurcated cannula is a 17 to 24 gauge cannula.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid transfer lumen of Wilson to have a fluid transfer port, and blood sampling lumen of Wilson to be 15 to 20 mm proximal from the fluid transfer port, as taught by Hatamake. Doing so would have allowed for each lumen to have independent fluid communication with the interior of a blood vessel while decreasing recirculation, as taught by Hatamake [Paragraph 0051].
	Wilson in view of Hatamake still fails to teach wherein the venous access kit comprises a needle positioned in the fluid transfer lumen, the bifurcated cannula has a length of 20 to 75 millimeters, and the bifurcated cannula is a 17 to 24 gauge cannula.
	Bennett teaches a venous access device (as shown in Fig. 1) with a fluid transfer lumen (Fig. 1; 13), wherein there is a needle (Fig. 3; 20) positioned in the fluid transfer lumen.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venous access device kit of Wilson in view of Hatamake to include a needle positioned in the fluid transfer lumen, as taught by Bennett. Doing so would have allowed for placement of the bifurcated cannula via the needle, as taught by Bennett [Col. 1, line 72 - Col. 2, line 6].

	Kamath teaches a bifurcated cannula [Col. 34, lines 35-36], wherein the bifurcated cannula has a length of 20 to 75 millimeters [Col. 34, lines 25-27], and the bifurcated cannula is a 17 to 24 gauge cannula [Col. 34, lines 23-25].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Wilson in view of Hatamake in view of Bennett to have a length of 20 to 75 mm and be a 17 to 24 gauge cannula, as taught by Kamath. Doing so would have allowed for the bifurcated cannula to be used under a variety of circumstances via changing of its dimensions to fit the circumstance, as taught by Kamath [Col. 34, lines 9-38].
	Regarding claim 2, Wilson in view of Hatamake in view of Bennett in view of Kamath teaches the venous access device kit of claim 1, further comprising a fitting (Fig. 1; 32) coupled to the blood sampling arm.
	Regarding claim 3, Wilson in view of Hatamake in view of Bennett in view of Kamath teaches the venous access device kit of claim 1, further comprising a fitting (Fig. 1; 30) coupled to the fluid transfer arm.
	Regarding claim 4, Wilson in view of Hatamake in view of Bennett in view of Kamath, teaches the venous access device kit of claim 1, but does not explicitly teach that the bifurcated cannula is a 17, 18, or 19 gauge cannula.
	Kamath further teaches that the bifurcated cannula may be 17, 18, or 19 gauge [Col. 34, lines 23-25].

Regarding claim 5, Wilson in view of Hatamake in view of Bennett in view of Kamath, teaches the venous access device kit of claim 1, but does not explicitly teach that the bifurcated cannula is a 20, 21, 22, 23, or 24 gauge cannula.
	Kamath further teaches that the bifurcated cannula may be 20, 21, 22, 23, or 24 gauge [Col. 34, lines 23-25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Wilson in view of Hatamake in view of Bennett in view of Kamath to be a 20, 21, 22, 23, or 24 gauge cannula, as taught by Kamath. Doing so would have allowed for the bifurcated cannula to be used under a variety of circumstances via changing of its dimensions to fit the circumstance, as taught by Kamath [Col. 34, lines 9-38].
	Regarding claim 6, Wilson in view of Hatamake in view of Bennett in view of Kamath teaches the venous access device kit of claim 1. However, Wilson in view of Hatamake in view of Bennett in view of Kamath fails to teach wherein the hub is monolithic.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Wilson in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
	Regarding claim 31, Wilson in view of Hatamake in view of Bennett in view of Kamath, teaches the venous access device kit of claim 1, but does not explicitly teach wherein the blood sampling port is 18 mm to 20 mm proximal from the fluid transfer port.
	Hatamake further teaches wherein the first port is 18 mm to 20 mm proximal from the second port [Paragraph 0051].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid transfer lumen of Wilson in view of Hatamake in view of Bennett in view of Kamath to be 18 to 20 mm proximal from the fluid transfer port, as taught by Hatamake. Doing so would have allowed for each lumen to have independent fluid communication with the interior of a blood vessel while decreasing recirculation, as taught by Hatamake [Paragraph 0051].
	Regarding claim 32, Wilson in view of Hatamake in view of Bennett in view of Kamath teaches the venous access device kit of claim 31, but does not explicitly teach that the bifurcated cannula has a length of 50 to 75 mm.
	Kamath further teaches the bifurcated cannula has a length of 50 to 75 millimeters [Col. 34, lines 25-27].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Wilson in 
Regarding claim 43, Wilson in view of Hatamake in view of Bennett in view of Kamath teaches the venous access device kit of claim 1, wherein the bifurcated cannula includes only the blood sampling lumen and the fluid transfer lumen (as shown in Fig. 1).
8)	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hatamake, in view of Bennett, in view of Kamath, further in view of Borden.
Regarding claim 7, Wilson, in view of Hatamake, in view of Bennett, in view of Kamath, teaches the venous access device kit of claim 1. However, Wilson, in view of Hatamake, in view of Bennett, in view of Kamath fails to teach wherein the hub comprises a material selected from the group consisting of polypropylenes, polyethylenes, polycarbonates and polyamides.
	Borden teaches a catheter hub (Fig. 1; 14) wherein the hub comprises a polycarbonate [Paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Wilson, in view of Hatamake, in view of Bennett, in view of Kamath to comprise a material selected from the group consisting of polypropylenes, polyethylenes, polycarbonates and polyamides, as taught by Borden (emphasis added by Examiner). Doing so would have 
	Regarding claim 8, Wilson, in view of Hatamake, in view of Bennett, in view of Kamath, teaches the venous access device kit of claim 1. However, Wilson, in view of Hatamake, in view of Bennett, in view of Kamath fails to teach wherein the bifurcated cannula comprises a material selected from a group consisting of polyurethanes, polyamides, polyether block amides (PEBA) and, polytetrafluoroethylenes (PTFE).
	Borden teaches a cannula (Fig. 1; 12) wherein the hub comprises a polyurethanes [Paragraph 0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Wilson, in view of Hatamake, in view of Bennett, in view of Kamath to comprise a material selected from the group consisting of polyurethanes (emphasis added by Examiner), polyamides, polyether block amides (PEBA) and, polytetrafluoroethylenes (PTFE), as taught by Borden. Doing so would have allowed the catheter to be resistant to alcohol, which the catheter may be exposed to during insertion or cleaning, as taught by Borden [Paragraph 0042].
Conclusion
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783